UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6946


VICTOR EUGENE VICK,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    T.S. Ellis, III, Senior
District Judge. (1:15-cv-00346-TSE-TCB)


Submitted:   October 18, 2016             Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Victor Eugene Vick, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Victor Eugene Vick seeks to appeal the district court’s

orders    dismissing          his    28    U.S.C.       § 2254     (2012)       petition      and

denying    relief        on    his   subsequent         motion     for    reconsideration.

The orders are not appealable unless a circuit justice or judge

issues      a      certificate            of         appealability.              28     U.S.C.

§ 2253(c)(1)(A) (2012).               A certificate of appealability will not

issue     absent      “a      substantial        showing      of        the   denial     of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by      demonstrating          that   reasonable        jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El       v.    Cockrell,        537 U.S. 322,    336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,
529 U.S. at 484-85.

        We have independently reviewed the record and conclude that

Vick has not made the requisite showing.                         Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis,       and   dismiss        the       appeal.       We    dispense       with     oral

argument because the facts and legal contentions are adequately

                                                 2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3